Exhibit 10.1

 

LOGO [g457963g27r34.jpg]

JOHNSON CONTROLS INTERNATIONAL PLC

2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS

OF SEPTEMBER 2, 2016) (THE “PLAN”)

RESTRICTED SHARE UNIT AND PERFORMANCE UNIT

AWARD AGREEMENT

Terms of Unit Award

The Plan has been adopted to permit awards to be made to certain key employees
of the Company or any Affiliate. The Company desires to provide incentives and
potential rewards for future performance by the Participant by providing the
Participant with a means to increase his proprietary interest in the Company’s
success.

Definitions. Capitalized terms used in this Award Agreement have the following
meanings:

 

(a) “Award” means this grant of Units.

 

(b) “Award Notice” means the Award notification delivered to the Participant.

 

(c) “Cause” means (i) if the Participant is covered by the Johnson Controls
International plc Severance and Change in Control Policy for Officers (or any
successor policy), the definition of “Cause” contained in such policy, or
(ii) otherwise, any of the following as determined by the Committee:
(A) violation of the provisions of any employment agreement, non-competition
agreement, confidentiality agreement, or similar agreement with the Company or a
Subsidiary, or the Company’s or a Subsidiary’s code of ethics, as then in
effect, (B) conduct rising to the level of gross negligence or willful
misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

 

(d) “Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

 

(e) “Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

 

(f) “Performance Unit” means the right to receive one Share, to the extent the
Performance Goals specified in the Summary of Terms and Conditions delivered to
the Participant are achieved.

 

(g) “Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

 

(h) “Restricted Share Unit” means the right to receive a payment, in cash or
Shares, equal to the Fair Market Value of one Share, that is subject to a risk
of forfeiture during the Restriction Period.

 

(i) “Restriction Period” means the length of time indicated in the Award Notice
during which the Award is subject to vesting. During the Restriction Period, the
Participant cannot sell, transfer, pledge, assign or otherwise encumber the
Restricted Share Units (or a portion thereof) subject to this Award.

 

(j) “Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

 

(k) “Share” means an ordinary share in the capital of the Company.

 

(l) “Unit” means a Restricted Share Unit or a Performance Unit.



--------------------------------------------------------------------------------

Other capitalized terms used in this Award Agreement have the meanings given in
the Plan. The parties agree as follows:

 

1. Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been delivered to the Participant and made a part of this Award, and
to the terms and conditions of this Award Agreement, the Company grants to the
Participant an award of Restricted Share Units on the date and with respect to
the number of Units specified in the Award Notice. If, however, (a) the
Participant remains continuously employed by the Company or an Affiliate through
the end of the Restriction Period, and (b) the Compensation Committee certifies
that the Performance Goals described in the Summary of Terms and Conditions have
been achieved at an above target level, then the Restricted Share Units shall be
converted into Performance Units, and shall be earned and settled as provided in
paragraph 3 in lieu of paragraph 2.

 

2. Terms of Restricted Share Units.

 

  a. Restriction Period. During the Restriction Period, the Restricted Share
Units shall be subject to forfeiture as provided in subparagraph d.

 

  b. Settlement of Restricted Share Units. All Restricted Share Units earned
hereunder shall be credited to the Participant’s account under the Johnson
Controls Senior Executive Deferred Compensation Plan (or any successor or
similar deferred compensation plan for which the Participant is eligible).

 

  c. Dividend Equivalent Units. Any cash dividends or other distributions paid
or delivered with respect to the Shares for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Restricted Share Units had such Shares been
outstanding. The account will be converted into and settled in additional Shares
at the same time as the Restricted Share Units are allocated to the Johnson
Controls Senior Executive Deferred Compensation Plan. Prior to the end of the
Restriction Period, such account will be subject to the same terms and
conditions (including risk of forfeiture) as the Restricted Share Units to which
the dividends or other distributions relate.

 

  d. Termination of Employment. If, prior to the end of the Restriction Period,
the Participant’s employment with the Company and its Affiliates is terminated
by the Company or an Affiliate without Cause, or if the Participant’s employment
ends due to death, Disability, or Retirement, in all cases at a time when the
Participant could not have been terminated for Cause, then the Participant shall
become fully vested in the Restricted Share Units. If the Participant’s
employment is terminated for any reason not described above (including for
Cause), then any Restricted Share Units (and all dividend equivalents credited
thereon) shall automatically be forfeited. The Company may suspend payment or
delivery of Shares (without liability or interest thereon) pending the
Committee’s determination of whether the Participant was or should have been
terminated for Cause.

 

3. Terms of Performance Units.

 

  a. Performance Units Earned. If the Restricted Share Units are converted into
Performance Units as provided under Paragraph 1, then at the end of the
performance period indicated in the Award Notice, the number of Performance
Units earned by the Participant shall be determined, in the sole discretion of
the Committee, as set forth in the Summary of Terms and Conditions delivered to
the Participant.

 

  b. Settlement of Performance Units. All Performance Units earned hereunder
shall be credited to the Participant’s account under the Johnson Controls Senior
Executive Deferred Compensation Plan (or any successor or similar deferred
compensation plan for which the Participant is eligible).

 

2



--------------------------------------------------------------------------------

  c. Dividend Equivalent Units. Any cash dividends or other distributions paid
or delivered with respect to the Shares for which the record date occurs on or
before the last day of the performance period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Performance Units had such Shares been outstanding.
The account will be converted into and settled in additional Shares at the same
time as the Performance Units are allocated to the Johnson Controls Senior
Executive Deferred Compensation Plan. Prior to the end of the performance
period, such account will be subject to the same terms and conditions (including
Performance Goals and risk of forfeiture) as the Performance Units to which the
dividends or other distributions relate.

4.    Alienation of Award. The Participant (or beneficiary) shall not have any
right to assign, transfer, sell, pledge or otherwise encumber this Award.

5.    No Voting Rights. The Participant shall not have any voting rights with
respect to the number of Shares underlying the Units until such Shares have been
earned and issued.

6.    Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA tax
obligation) required by law to be withheld with respect to the vesting of the
Units or the issuance of Shares under this Award. The Company can delay the
issuance of Shares or can withhold from cash or property, including Shares
issuable to the Participant under this Award (including on a deferred basis), in
the amount needed to satisfy any withholding obligations; provided that, to the
extent Shares are withheld to satisfy taxes, the amount to be withheld may not
exceed the total maximum statutory tax withholding obligations associated with
the transaction to the extent needed for the Company and its Subsidiaries to
avoid an accounting charge. Notwithstanding anything to the contrary in this
Award, if the Company or any Affiliate of the Company is required to withhold
any Federal, state or local taxes or other amounts in connection with the Award,
then the Company may require the Participant to pay to the Company, in cash,
promptly on demand, amounts sufficient to satisfy such tax obligations or make
other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such taxes and other amounts.

7.    No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by acknowledging the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim.

8.    Electronic Delivery. The Company or its Affiliates may, in its or their
sole discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.

 

3



--------------------------------------------------------------------------------

9.    Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or
(b) implement the provisions of the Plan, this Award or any other agreement
between the Company and the Participant with respect to such Shares.

10.    Successors. All obligations of the Company under this Award shall be
binding on any successor to the Company. The terms of this Award and the Plan
shall be binding upon and inure to the benefit of the Participant and his heirs,
executors, administrators or legal representatives.

11.    Legal Compliance. The granting of this Award and the issuance of Shares
under this Award shall be subject to all applicable laws, rules, and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

12.    Governing Law; Arbitration. This Award, and the interpretation of this
Award Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.

13.    Data Privacy and Sharing. As a condition of the granting of the Award,
the Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company’s Shareholder Services Department,
and its independent benefit plan administrator and third party broker, the
Participant’s personal data that are necessary to administer the Award and the
Plan. The Participant understands that his personal information may be
transferred, processed and stored outside of the Participant’s home country in a
country that may not have the same data protection laws as his home country, for
the purposes mentioned in this Award.

This Award, the Award Notice, the Summary of Terms and Conditions delivered to
the Participant and any other documents expressly referenced in this Award
contain all of the provisions applicable to the Award and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.

14.    Non-Competition; Non-Solicitation.

 

  a. Except as prohibited by law, the Participant agrees that during his
employment with the Company or its Affiliates, and for the one year period
following the Participant’s termination of employment for any reason, the
Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that is (i) located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Affiliates,
and (ii) competitive, with (A) the line of business or businesses of the Company
or its Subsidiaries that the Participant was employed with during the
Participant’s employment (including any prospective business to be developed or
acquired that was proposed at the date of termination), or (B) any other
business of the Company or its Subsidiaries with respect to which the
Participant had substantial exposure during such employment.

 

  b.

Except as prohibited by law, the Participant further agrees that during his
employment with the Company or its Affiliates, and for the two-year period
thereafter, the Participant

 

4



--------------------------------------------------------------------------------

  will not, directly or indirectly, on his own behalf or on behalf of another
(i) solicit, recruit, aid or induce any employee of the Company or any of its
Affiliates to leave their employment with the Company or its Affiliates in order
to accept employment with or render services to another person or entity
unaffiliated with the Company or its Subsidiaries, or hire or knowingly take any
action to assist or aid any other person or entity in identifying or hiring any
such employee, or (ii) solicit, aid, or induce any customer of the Company or
any of its Affiliates to purchase goods or services then sold by the Company or
its Affiliates from another person or entity, or assist or aid any other persons
or entity in identifying or soliciting any such customer, or (iii) otherwise
interfere with the relationship of the Company or any of its Subsidiaries with
any of its employees, customers, agents, or representatives.

 

  c. Irreparable injury will result to the Company, and to its business, in the
event of a breach by the Participant of any of the Participant’s covenants and
commitments under this Award, including the covenants of non-competition and
non-solicitation. Therefore, in the event of a breach of such covenants and
commitments, in the sole discretion of the Company, any of the Participant’s
unvested Units shall be immediately rescinded and the Participant will forfeit
any rights he or she has with respect thereto. In the event of such a breach,
upon demand by the Company, the Participant hereby agrees and promises
immediately to deliver to the Company the number of Shares (or, in the
discretion of the Company, the cash value of said Shares) the Participant
received for Units that vested or were delivered during the period beginning six
months prior to the Participant’s termination of employment and ending on the
six-month anniversary of such termination of employment. In addition, the
Company reserves all rights to seek any and all remedies and damages permitted
under law, including, but not limited to, injunctive relief, equitable relief
and compensatory damages. The Participant further acknowledges and confirms that
the terms of this paragraph 14, including but not limited to the time and
geographic restrictions, are reasonable, fair, just and enforceable by a court.

 

  d. The Participant understands and agrees that by accepting this Award (and
the opportunity to acquire Shares hereunder), the provisions of this paragraph
14 are binding upon the Participant, regardless of whether Shares are ultimately
issued pursuant to this Award. These provisions survive the termination of this
Award Agreement.

Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the date of grant will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of this Award Agreement and the Plan, including the non-competition
and non-solicitation provisions contained herein.

The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.

JOHNSON CONTROLS INTERNATIONAL PLC

/s/ Judith A. Reinsdorf

Judith A. Reinsdorf

Executive Vice President and General Counsel

 

5